The judgment appealed from herein was rendered in the district court of McCurtain county October 13, 1920. The petition in error and purported case-made were filed in this court April 11, 1921, but the record, on its face, shows not to have been filed with the court clerk after settlement of case-made, but was filed with the clerk of this court without showing to have been filed with the court clerk below.
On September 6, 1921, defendant in error filed motion to dismiss appeal for the reason, among other reasons assigned, that the petition in error and case-made were not filed in the office of court clerk of the trial court. It is unnecessary to decide the other grounds.
A case-made filed in this court which does not show that it has been filed in the office of the clerk of the trial court is a nullity, and where such case-made remains in this court after the expiration of the statutory time, six months, in which to perfect an appeal, on proper motion the appeal will be dismissed. Banks et al. v. Watson et al., 40 Okla. 450,139 P. 306; Gibbs v. Tanner, 43 Okla. 477, 143 P. 189.
The appeal is dismissed.
KANE, JOHNSON, MILLER, and KENNAMER, JJ., concur.